Cook, J.,
concurring separately. I agree with the majority that Chapter 755 of the Cincinnati Municipal Code violates the Ohio Constitution and that Burnett’s conviction for trespass should therefore be reversed. The majority goes a step further, however, and decides that Chapter 755 also violates the “right to travel,” which it finds to be protected by the substantive Due Process Clause of the Fourteenth Amendment to the United States Constitution. I respectfully decline to join the majority’s substantive-due-process analysis.
I
The Due Process Clause of the Fourteenth Amendment contains a substantive component that “provides heightened protection against government interference with certain fundamental rights and liberty interests.” Washington v. Glucksberg (1997), 521 U.S. 702, 720, 117 S.Ct. 2258, 2267, 138 L.Ed.2d 772, 787. This doctrine of substantive due process forbids the government from infringing upon these fundamental liberty interests at all, regardless of the procedure provided, unless the infringement survives strict scrutiny; that is, the government’s infringement must be “narrowly tailored to serve a compelling state interest.” Reno v. Flores (1993), 507 U.S. 292, 302, 113 S.Ct. 1439, 1447, 123 L.Ed.2d 1, 16. In this case, the majority concedes that Cincinnati has a compelling interest in addressing the crisis associated with illegal drug activity. It concludes, however, that Cincinnati’s drug-exclusion zone ordinance is not narrowly tailored to meet this compelling interest and therefore violates the Fourteenth Amendment.
As established by the United States Supreme Court, substantive-due-process analysis has two primary features. “First,- we have regularly observed that the *433Due Process Clause specially protects those fundamental rights and liberties which are, objectively, ‘deeply rooted in this Nation’s history and tradition,’ * * * and ‘implicit in the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if they were sacrificed.’ ” Glucksberg, 521 U.S. at 720-721, 117 S.Ct. at 2268, 138 L.Ed.2d at 787-788, quoting Moore v. E. Cleveland (1977), 431 U.S. 494, 503, 97 S.Ct. 1932, 1938, 52 L.Ed.2d 531, 540 (plurality opinion), and Palko v. Connecticut (1937), 302 U.S. 319, 325, 326, 58 S.Ct. 149, 152, 82 L.Ed. 288, 292. Second, substantive-due-process cases require “a ‘careful description’ of the asserted fundamental liberty interest.” Id., quoting Flores, 507 U.S. at 302, 113 S.Ct. at 1447, 123 L.Ed.2d at 16.
Although the majority identifies the right to travel as a fundamental liberty protected by substantive due process, Glucksberg suggests otherwise. In Glucksberg, the court grappled with the question of whether a state statute banning assisted suicide violated substantive due process. The court concluded that there was no fundamental right to assistance in committing suicide. Glucksberg, 521 U.S. at 723-728, 117 S.Ct. at 2269-2271, 138 L.Ed.2d at 789-793. Before doing so, however, the court listed several specific freedoms that are subject to heightened scrutiny under substantive due process. Id. at 720, 117 S.Ct. at 2267, 138 L.Ed.2d at 787. These include (1) the right to marry, (2) the right to have children, (3) the right to direct the upbringing and education of one’s children, (4) the right to marital privacy, (5) the right to use contraception, (6) the right to bodily integrity, and (7) the right to abortion. Id. (collecting cases recognizing these fundamental rights). Significantly, however, the court did not list the right to travel among these freedoms. This omission strongly suggests that the right to travel is not one of the fundamental liberties subjected to heightened scrutiny under substantive due process. Because of the context in which the court listed the fundamental rights — i.e., in a case conducting a searching inquiry as to the existence of a fundamental right to assisted suicide — Glucksberg’s list appears to be exhaustive.
The most recent right-to-travel case decided by the United States Supreme Court also calls into doubt the majority’s substantive-due-process rationale. See Saenz v. Roe (1999), 526 U.S. 489, 119 S.Ct. 1518, 143 L.Ed.2d 689. In Roe, the court tested the validity of a California statute that limited the level of welfare benefits available to California residents who had only recently moved to the state. The plaintiffs alleged that California’s restriction violated their constitutional right to travel by penalizing their decision to migrate to a new state.
Prior to Roe, the court had recognized the right to interstate travel as a basic constitutional right but had been less than clear about the textual source of that right in the Constitution. In Roe, however, the court clarified the constitutional sources of the right to travel as recognized in its prior cases:
*434“The ‘right to travel’ discussed in our cases embraces at least three different components. It protects [1] the right of a citizen of one State to enter and to leave another State, [2] the right to be treated as a welcome visitor rather than an unfriendly alien when temporarily present in the second State, and [3] for those travelers who elect to become permanent residents, the right to be treated like other citizens of that State.” Roe, 526 U.S. at 500, 119 S.Ct. at 1525, 143 L.Ed.2d at 702.
The court then examined which specific provision of the United States Constitution provides the source for each component of the right to travel. The court found that the second right-to-travel component is grounded in Section 2, Article IV of the Constitution, which guarantees that “a citizen of one State who travels in other States, intending to return home at the end of his journey, is entitled to enjoy the ‘Privileges and Immunities of Citizens in the several States’ that he visits.” Roe, 526 U.S. at 501, 119 S.Ct. at 1525, 143 L.Ed.2d at 703.7 A state may not discriminate against citizens of other states “ ‘where there is no substantial reason for the discrimination beyond the mere fact that they are citizens of other States.’ ” Id. at 502, 119 S.Ct. at 1526, 143 L.Ed.2d at 703, quoting Toomer v. Witsell (1948), 334 U.S. 385, 396, 68 S.Ct. 1156, 1162, 92 L.Ed. 1460, 1471; see, also, Baldwin v. Fish & Game Comm. of Montana (1978), 436 U.S. 371, 98 S.Ct. 1852, 56 L.Ed.2d 354.
The court also clarified that the third component of the right to travel finds its textual source in the Privileges or Immunities Clause of the Fourteenth Amendment.8 While acknowledging the existence of “fundamentally differing views concerning the coverage of the Privileges or Immunities Clause of the Fourteenth Amendment,” the court concluded that the clause, at a minimum, protects the right of a United States citizen to move to any other state and enjoy the same rights (of state and federal citizenship) as any other citizen in that state. Roe at 503-504, 119 S.Ct. at 1526-1527, 143 L.Ed.2d at 704-705. The durational residency requirement at issue in Roe directly implicated this third component of the right to travel and was therefore subject to a more exacting level of scrutiny. “Neither mere rationality nor some intermediate standard of review should be used to judge the constitutionality of a state rule that discriminates against some of its citizens because they have been domiciled in the State for less than a year.” Id. at 504, 119 S.Ct. at 1527, 143 L.Ed.2d at 704-705.
*435As for the first component of the right to travel, the court declined to identify a textual source. Because the statute at issue in Roe “does not directly impair the exercise of the right to free interstate movement * * *, we need not identify the source of that particular right in the text of the Constitution. The right of ‘free ingress and regress to and from’ neighboring States * * * may simply have been ‘conceived from the beginning to be a necessary concomitant of the stronger Union the Constitution created.’ ” (Emphasis added.) Id. at 501, 119 S.Ct. at 1525, 143 L.Ed.2d at 702-703, quoting United States v. Guest (1966), 383 U.S. 745, 758, 86 S.Ct. 1170, 1178, 16 L.Ed.2d 239, 249.
Noe’s search for the constitutional source of the right to travel raises considerable doubt about the majority’s analysis in this case. Roe conspicuously fails to categorize any aspect of the right to travel as being rooted in substantive due process. When read in conjunction with Glucksberg’s omission of the right to travel from its list of fundamental rights, Noe’s failure to identify substantive due process leads to the negative inference that substantive due process is not the constitutional source of the right. As a matter of federal constitutional law, then, it appears that the majority has either broken new ground in the field of substantive due process or has identified the incorrect source of the right to travel. Neither possibility affords adequate recognition of the Supreme Court’s reluctance to expand the concept of substantive due process. See Collins v. Harker Hts. (1992), 503 U.S. 115, 125, 112 S.Ct. 1061, 1068, 117 L.Ed.2d 261, 273 (noting that the court exercises “the utmost care whenever we are asked to break new ground in this field”).
II
Whatever its source, it is well settled that the right to interstate travel is “firmly embedded” in federal constitutional jurisprudence. Roe, 526 U.S. at 498, 119 S.Ct. at 1524, 143 L.Ed.2d at 701. But even if I accepted the majority’s view that substantive due process provides the source of this right, I still could not join the analysis. The majority’s conclusion depends not only on the notion that a fundamental right to interstate travel exists as a matter of substantive due process, but also on the notion that the right to mirastate travel is included within this right. But this conclusion does not have firm support.
It is true that the United States Supreme Court has suggested the existence of a generalized right to free movement that would logically encompass intrastate travel. See, e.g., Aptheker v. Secy, of State (1964), 378 U.S. 500, 505-506, 84 S.Ct. 1659, 1663, 12 L.Ed.2d 992, 997 (“ ‘Freedom of movement across frontiers in either direction, and inside frontiers as well, was a part of our heritage. * * * Freedom of movement is basic in our scheme of values’ ”), quoting Kent v. Dulles (1958), 357 U.S. 116, 126, 78 S.Ct. 1113, 1118, 2 L.Ed.2d 1204, 1210; Kolender v. Lawson (1983), 461 U.S. 352, 358, 103 S.Ct. 1855, 1859, 75 L.Ed.2d 903, 910 *436(noting that a state statute challenged on vagueness grounds “implicated] consideration of the constitutional right to freedom of movement”); Papachristou v. Jacksonville (1972), 405 U.S. 156, 164, 92 S.Ct. 839, 844, 31 L.Ed.2d 110, 116-117 (identifying “wandering or strolling” from place to place as “historically part of the amenities of life”). But these cases suggesting some broad right of “free movement” have involved either travel across borders (whether state or international) or First Amendment vagueness issues; thus, any comments that can be construed to encompass some generalized right to movement are essentially dicta. See Hutchins v. Dist. of Columbia (C.A.D.C.1999), 188 F.3d 531, 537 (en banc; plurality opinion). Moreover, the Supreme Court has specifically declined to consider whether the right to interstate travel includes the right to intrastate travel. See Mem. Hosp. v. Maricopa Cty. (1974), 415 U.S. 250, 255-256, 94 S.Ct. 1076, 1081, 39 L.Ed.2d 306, 313.
Additionally, the Supreme Court’s discussion of the constitutional right to interstate travel in Bray v. Alexandria Women’s Health Clinic (1993), 506 U.S. 263, 113 S.Ct. 753, 122 L.Ed.2d 34, casts doubt on the proposition that a right to intrastate travel is included. In Bray, several abortion clinics sued Operation Rescue under Section 1985(3), Title 42, U.S.Code, which provides a private cause of action for certain types of conspiracy. The plaintiffs alleged that Operation Rescue, through its concerted blockade of abortion clinics, conspired to violate, inter alia, the right to interstate travel. The Supreme Court held that the plaintiffs did not have a cognizable claim under Section 1985(3). Justice Scalia’s opinion for the court explained one of the reasons:
“Respondents have failed to show a conspiracy to violate the right of interstate travel for yet another reason: Petitioners’ proposed demonstrations would not implicate that right. The federal guarantee of interstate travel * * * protects interstate travelers against two sets of burdens: ‘the erection of actual barriers to interstate movement’ and ‘being treated differently’ from intrastate travelers. Zobel v. Williams, 457 U.S. 55, 60 [102 S.Ct. 2309, 2313, 72 L.Ed.2d 672, 677], n. 6 (1982). * * * As far as appears from this record, the only ‘actual barriers to ... movement’ that would have resulted from petitioners’ proposed demonstrations would have been in the immediate vicinity of the abortion clinics, restricting movement from one portion of the Commonwealth of Virginia to another. Such a purely intrastate restriction does not implicate the right of interstate travel, even if it is applied intentionally against travelers from other States, unless it is applied discriminatorily against them.” (First two emphases added.) Bray, 506 U.S. at 276-277, 113 S.Ct. at 763, 122 L.Ed.2d at 51.
This explanation of the interstate right to travel, particularly when read in conjunction with the court’s later opinion in Roe, strongly suggests that a purely *437intrastate restriction does not implicate the right to interstate travel unless the restriction discriminates against interstate travelers.
Admittedly, a number of federal cases have declared the existence of a fundamental right to intrastate travel or free movement. See, e.g., Nunez v. San Diego (C.A.9, 1997), 114 F.3d 935, 944; Lutz v. York (C.A.3, 1990), 899 F.2d 255; King v. New Rochelle Mun. Hous. Auth. (C.A.2, 1971), 442 F.2d 646; Schleifer v. Charlottesville (W.D.Va.1997), 963 F.Supp. 534, 542-543. These cases, however, were decided before the Supreme Court’s clarification of the right to travel in Roe. All three components of the right to travel described in Roe refer only to interstate travel; none of them would seem to include intrastate travel, casting doubt on the proposition that the right to interstate travel includes a concomitant right to intrastate travel. And in any event, the cases asserting the existence of a fundamental right to intrastate travel do not reflect a consensus view among the circuits. See Wardwell v. Cincinnati City School Dist. Bd. of Edn. (C.A.6, 1976), 529 F.2d 625, 627-628 (rejecting a fundamental right to intrastate travel); Wright v. Jackson (C.A.5, 1975), 506 F.2d 900, 902-903 (same); see, also, Townes v. St. Louis (E.D.Mo.1996), 949 F.Supp. 731, 734-735 (noting split among federal circuits over whether fundamental right to intrastate travel exists and expressing doubt as to whether Eighth Circuit would recognize one), affirmed (C.A.8, 1997), 112 F.3d 514, 1997 WL 210442.
Further, the majority fails to explain why it applies strict scrutiny to the Cincinnati ordinance at issue here. In Lutz, one of the leading cases finding the existence of an intrastate travel right, the Third Circuit applied a form of intermediate scrutiny to an “anticruising” ordinance alleged to violate the right to intrastate travel. Rather than follow the Lutz methodology, the majority opinion applies strict scrutiny to the Cincinnati ordinance despite the fact that the Supreme Court has applied strict scrutiny only to certain impediments to interstate travel, such as durational residency requirements. See, e.g., Shapiro v. Thompson (1969), 394 U.S. 618, 89 S.Ct. 1322, 22 L.Ed.2d 600; Roe, 526 U.S. at 504, 119 S.Ct. at 1527, 143 L.Ed.2d at 705. Moreover, other infringements to interstate travel have not triggered strict scrutiny. Roe acknowledged the applicability of something less than strict scrutiny in reviewing state regulations infringing on the second component of the right to travel. Id. at 502, 119 S.Ct. at 1526, 143 L.Ed.2d at 703 (Section 2, Article IV bars discrimination against out-ofstaters “ Vhere there is no substantial reason for the discrimination beyond the mere fact that they are citizens of other States’ ” [emphasis added], quoting Toomer v. Witsell, 334 U.S. at 396, 68 S.Ct. at 1162, 92 L.Ed. at 1471).
For the foregoing reasons, I cannot join the majority’s conclusion that there is a right to intrastate travel protected by the substantive Due Process Clause of the Fourteenth Amendment. That is not to say that the right to intrastate travel *438does not exist at all as a matter of constitutional law. In light of Roe, there could be a substantial argument that the Privileges or Immunities Clause of the Fourteenth Amendment protects some generalized right to free intrastate movement that a person may possess as a matter of state citizenship. See United States v. Wheeler (1920), 254 U.S. 281, 293, 41 S.Ct. 133, 134, 65 L.Ed. 270, 273 (observing that fundamental rights of state citizenship have historically included the right “to move at will from place to place therein”). Although the clause had been a virtual dead letter since The Slaughter-House Cases (1873), 83 U.S. (16 Wall.) 36, 21 L.Ed. 394, Roe suggests that the Supreme Court may breathe new life into it. See Roe, 526 U.S. at 521-522, 527, 119 S.Ct. at 1535-1536, 1538, 143 L.Ed.2d at 715-716, 719 (Thomas, J., dissenting).
Fay D. DuPuis, City Solicitor, Terrence R. Cosgrove, Cincinnati City Prosecutor, and Jennifer Bishop, Assistant Prosecutor, for appellee.
Bruce F. Thompson, Hamilton County Public Defender’s Office, for appellant.
Raymond Vasvari and Bernard F. Wong, urging reversal for amicus curiae, the American Civil Liberties Union of Ohio Foundation.
Whether the right of intrastate travel exists as a matter of federal constitutional law, however, is a question we need not reach in order to resolve this case. As the majority correctly holds, the one-year exclusion imposed by Chapter 755 of the Cincinnati Municipal Code is not a valid exercise of the city’s power and therefore violates the Ohio Constitution. On that basis, I concur in the judgment.

. Section 2, Article IV of the United States Constitution states: “The Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in the several States.”


. The Privileges or Immunities Clause of the Fourteenth Amendment provides: “All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States * *